The record in this case has been corrected so as to show that notice of appeal was made in open court and entered of record. The motion to reinstate the appeal is granted.
The record is before us without any statement of facts, but from the bills of exception it appears that appellant was arrested *Page 488 
with another negro while transporting a large quantity of liquor, wine, and beer through Harrison County, a dry area. Soon after the arrest they were taken to the county judge's office where a plea of guilty was entered and appellant assessed a fine of $500.00. He immediately got in touch with his lawyer from his home county of Marion, who filed a motion for rehearing setting up questions of fact which were not apparent of record. It alleged improper, hearsay, and prejudicial testimony had been submitted to the court, causing him to assess a fine of $500.00 against this appellant, while his companion in crime was assessed only a $100.00 fine. This motion is not sworn to, either by appellant or his attorney. No consideration will be given to the things alleged in it. This motion is the basis for the bill of exception, which cannot have greater force than the motion itself had. Furthermore, the trial court qualified the bill by saying that he had fixed the penalty in appellant's case before any such statement were made, as set out in the bill. As presented, bill does not show error.
The judgment of the trial court is affirmed.